Case: 1:20-cv-01453-SL Doc #: 1-4 Filed: 07/01/20 1 of 2. PagelD #: 19
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

Cleveland Field Office
AJC Federal Building
1240 East Ninth Street, Suite 3001
Cleveland, OH 44199
ASL Video Phone 1-844-234-5122
Telephone: (216) 522-2001
FAX (216) 522-7395
Website: www.ecoc,.pov
CHARGE NUMBER §32-2018-00117
Jacqueline Berry Charging Party
3056 Royalton Road
Brecksville, OH 44141
Bricklayers Local 5 Respondent
6200 Rockside Woods Boulevard North
Suite 210
Independence, OH 44131
DETERMINATION

Under the authority vested in me by the Commission, | issue the following determination as to
the merits of the subject charge filed under Title VII of the Civil Rights Act of 1964, as amended
(Title VII) and the Equal Pay Act of 1963, as amended (EPA). All requirements for coverage
have been met.

Charging Party alleges that the Respondent discriminated against her because of her sex, female,
and in retaliation for engaging in protected activity, when she was paid less than the male
Financial Secretary and when she was discharged, in violation of Title VII and the EPA.

I have determined that the evidence obtained in the investigation establishes reasonable cause to
believe that the Respondent retaliated against the Charging Party for engaging in protected activity
by discharging her, in violation of Title VII and the EPA. The evidence also indicates that the
Respondent has failed to maintain personnel and employment records in accordance with the
Commission's Procedural Regulations (29 CFR Section 1602.14), in violation of Title VIL.

Upon finding reasonable cause that unlawful employment practices have occurred, the
Commission attempts to eliminate the alleged unlawful practices by informal methods of
conciliation. Conciliation is Respondent's opportunity to voluntarily remedy the unlawful
employment practices found to have occurred. Ultimately, any conciliation agreement must be
acceptable to the Commission. The Respondent will be contacted by a Commission representative
to discuss conciliation.

If Respondent fails to engage in conciliation, or if the Commission determines, in its sole
discretion, that conciliation has failed, the Director will inform the parties and advise them of the
court enforcement alternatives available to aggrieved persons and the Commission.
Case: 1:20-cv-01453-SL Doc #: 1-4 Filed: 07/01/20 2 of 2. PagelD #: 20

Charge 532-2018-00117
Page 2

The confidentiality provisions and the Commission Regulations apply to information obtained

during conciliation.

On Behalf of the Commission:

JAN 2 8 sam Uckyfipr

Date Dana R. Hutter
Deputy Director
